Citation Nr: 0002216	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

In January 1999, the veteran had a hearing at the Central 
Office in Washington D.C. before the below signing Board 
member.  At that hearing, the veteran raised a claim for 
service connection for blackouts.  This matter has not been 
developed for appeal and is referred to the RO for 
appropriate action.  

In a Statement in Support of Claim dated in January 1999, the 
veteran asserted that the RO committed clear and unmistakable 
error by adjudicating his claim for service connection for 
headaches as part of his service-connected tinnitus.  In an 
October 1987 rating decision, the RO determined that the 
complaints of headaches were considered part and parcel of 
the veteran's service-connected tinnitus.  In addition, the 
veteran raised a claim for service connection for Meniere's 
syndrome.  These matters have not been developed or 
adjudicated by the RO and are referred thereto for 
appropriate action.  

While this matter was pending before the Board, the veteran 
submitted evidence consisting of an April 1999 personal 
statement.  The veteran waived RO consideration of this 
document.  C.F.R.§°20.1304 (1998).  In the statement, the 
veteran asserts that he incurred injuries to his ears as a 
result of treatment received at a VA facility in 1996.  Thus, 
it appears that the veteran is asserting a 38 U.S.C.A. § 1151 
claim.  In that connection, the RO should contact the veteran 
and have him to clarify as whether he is seeking such a 
claim.  If so, the RO should take the appropriate action.  


FINDINGS OF FACT

1.  In an October 1987 rating decision, the RO denied service 
connection for hearing loss and dizziness; that decision was 
not appealed and became final.  

2.  The evidence submitted to the record since the October 
1987 rating decision includes evidence which bears directly 
and substantially upon the specific matters under 
consideration; the evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claims 
of whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear hearing loss and dizziness.  

3.  The veteran sustained a concussion near the left ear 
during service; his current left ear hearing loss cannot be 
disassociated from service.  

4.  The claim for service connection for dizziness is not 
plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1987 rating decision 
denying service connection for hearing loss and dizziness 
(vertigo) is both new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).  

2.  A left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  

3.  Service connection for dizziness is not well grounded.  
38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

In an October 1987 rating decision, the RO denied service 
connection for hearing loss and dizziness.  With respect to 
the hearing loss, the RO found that hearing loss of the left 
ear was first noted at a time too remote from the veteran's 
military service.  As to the dizziness claim, the RO 
determined that the disorder was acute and transitory without 
residual disability.  The RO informed the veteran of its 
determinations; however, the veteran did not disagree.  
Therefore, the rating decision became final.  

In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of 
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
"[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

II.  

With respect to the hearing loss claim, the evidence of 
record at the time of the October 1987 rating decision 
consisted of the veteran's service medical records, 
affidavits dated in 1978, the report of a VA examination and 
studies dated in March and April 1978, and VA outpatient 
treatment records dated in 1987.  The service medical records 
reflect that in January 1968 the veteran sustained a 
concussion injury to the left ear when a mortar round 
exploded nearby.  On physical examination, slight redness of 
the superior aspect of the left drum was noted.  The veteran 
was hospitalized for 7 days.  A June 1968 consultation sheet 
shows that the veteran had experienced decreased hearing as 
result of the mortar explosion.  The examination was 
unrevealing and, it was noted that the veteran's hearing had 
returned.  The examiner concurred with a prior diagnosis of 
hyperventilation syndrome.  A July 1968 consultation reflects 
a diagnosis of psychophysiologic reaction.  With respect to 
the affidavits, the affiants attested to the veteran having 
demonstrated a hearing loss since his separation from 
service.  The report of the 1978 VA examination provides, in 
pertinent part, that the veteran's hearing was within normal 
limits, bilaterally.  The 1987 outpatient treatment record 
show that the veteran complained of hearing loss in the left 
ear since acoustic trauma experienced in service.  When seen 
on consultation in September 1987, hearing loss was noted in 
the left ear.  

The evidence submitted since the October 1987 rating decision 
includes the report of VA examination dated in February 1998.  
That report reflects that the veteran has had intermittent 
problems with his hearing in the left ear since service.  The 
final diagnoses and conclusions included noise exposure and 
concussion with chronic mild hearing loss.  This evidence is 
new in that it was not before the RO at the time of the prior 
rating action.  It is also material.  In the October 1987 
rating action, the RO denied the veteran's claim for service 
connection for hearing loss on the basis that the disorder 
was too remote from service.  The Board notes that the 
February 1998 diagnosis and conclusion intimates that the 
veteran developed a hearing loss due to noise exposure and a 
concussion.  In that the evidence is silent for any other 
exposure to noise or concussion other than that which the 
veteran experienced in service, the Board finds that the 
report meets the definition of new and material evidence and 
is sufficient to reopen the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The issue of the veteran's entitlement 
to service connection for hearing loss in the left ear must 
now be considered on a de novo basis.  Id. 


III.  

With respect to the dizziness claim, the evidence of record 
at the time of the October 1987 rating action consisted of 
service medical records.  Those records include a 
consultation sheet dated in June 1968 which reveals that the 
veteran had been evaluated several times for complaints 
including dizziness since the concussion injury to the left 
ear in January 1968.  It was noted that the veteran had 
"passing out" spells which were preceded by weakness, 
dizziness, and hyperventilation every two days.  The 
diagnosis was hyperventilation syndrome.  A consultation 
report dated in July 1968 provides that the physical 
examination was unremarkable and that X-rays of the skull 
were normal.  The diagnosis was psychophysiologic reaction.  
The evidence also consisted of the report of a VA examination 
dated in March 1978 which reflects that the veteran 
complained of dizzy spells since service; there are no 
clinical findings or diagnoses pertaining to dizziness.  Also 
included were VA outpatient treatment records dated in 1987 
which reflect complaints of dizziness since the service 
incident.  

The evidence submitted since the October 1987 rating decision 
includes VA medical records dated from 1987 to 1999.  

VA outpatient treatment records reflect that the veteran was 
seen for complaints including dizziness in September 1987, 
and the assessment was possible organ damage secondary to ear 
injury.  Subsequent medical records including a medical 
certificate dated in May 1996, the report of VA examination 
dated in February 1998, March 1998 VA outpatient treatment 
records reflect complaints of dizziness since the 1968 
injury.  In May 1996 and March 1998, the veteran was 
diagnosed as having vertigo.  

The Board finds that this evidence is new in that it was not 
before the RO at the time of the October 1987 rating 
decision.  In addition this evidence is material.  In the 
prior rating action, the RO found that dizziness was acute 
and transitory and that there was no residual disability.  In 
light of the findings of complaints of dizziness in the 
evidence submitted subsequent to the prior rating action, the 
September 1987 assessment of possible organ damage secondary 
to ear injury, and the May 1996 and March 1998 assessments of 
vertigo with regard to the veteran's complaints of dizziness, 
the Board finds that this evidence meets the definition of 
new and material evidence and is sufficient to reopen the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The issue 
of the veteran's entitlement to service connection for 
dizziness (vertigo) must now be considered on a de novo 
basis.  Id.

IV.

Having determined that the veteran's claim for service 
connection for left ear hearing loss has been reopened, the 
Board finds that this claim is well grounded within the with 
in the meaning of 38 U.S.C.A. § 5107(a). Elkins v. West, No 
97-1534 (U.S. Vet. App. Feb. 17, 1999).  That is, the Board 
finds that the claim is plausible.  Thus, the Board is also 
satisfied, with respect to such claim, that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required by statute.  For 
reasons, set forth below the Board finds that the claim for 
service connection for dizziness is not well grounded.  

V.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Impaired hearing will 
be considered to be a disability when the auditory threshold 
in any frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

It is undisputed that the veteran sustained a concussion to 
the left ear and that he experienced some hearing problems 
during service as a result thereof.  Although service medical 
records reflect that the veteran's hearing improved, 
affidavits submitted by the veteran's mother and an associate 
dated in 1978, and the veteran's testimony provide that the 
veteran demonstrated hearing impairment after service.  Lay 
persons such as the veteran and his family, and associates 
are competent to attest to symptoms that the veteran 
exhibits.  See Savage v. Gober, supra, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, VA medical records dated in 
1987 reflect a hearing impairment in the left ear.  In 
September 1987, the veteran's hearing in the left ear was 
recorded in pure tone thresholds (in decibels) as 80, 80, 85, 
and 90 at 500, 1000, 2000, and 4000 Hertz (Hz).  Speech 
recognition in the left ear was 70 percent.  Thus, the 
veteran satisfies the criteria for a left ear hearing 
impairment as proscribed by 38 C.F.R. § 3.385.  In February 
1998, a VA examiner entered a diagnosis and conclusion of 
noise exposure and concussion with chronic mild hearing loss.  
Based on the veteran's service history of a concussion to the 
left ear coupled, the finding of a left ear hearing loss, and 
the February 1998 diagnosis, the Board concludes that the 
veteran's hearing loss in the left ear cannot be 
disassociated from service.  According the veteran the 
benefit of doubt, the Board concludes that service connection 
for left ear hearing loss is warranted.  38 U.S.C.A. § 5107.  



VI.

With respect to the claim for service connection for 
dizziness, the Board finds that the claim is not well 
grounded.  38 U.S.C.A. § 5107(a).  

A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court of 
Veterans Appeals (Court) established the following rules with 
regard to claims addressing the issue of chronicity:  The 
chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Therefore, notwithstanding the veteran's 
showing of an inservice injury, and statements of post-
service continuity of symptomatology, medical expertise is 
required to relate his disabilities etiologically to his 
post-service symptoms. Savage, supra; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3rd 604 (Fed. Cir. 1996) 
(per curiam).  

As to the claim for service connection for dizziness, service 
medical records reflect that the veteran was seen on several 
occasions for dizziness as a result of a concussion injury to 
the left ear in 1968.  The diagnoses included 
hyperventilation syndrome and psychophysiologic reaction.  

Post service medical records dating from 1978 to 1999 reflect 
that the veteran complained of dizziness since the service 
incident.  A September 1987 VA record reflects an assessment 
of possible organ damage secondary to ear injury.  In March 
1998, the veteran's complaints of dizziness resulted in an 
assessment of attacks of vertigo.  

Having considered the evidence, the Board finds that service 
connection for dizziness is not warranted.  While the 
evidence establishes that the veteran complained of dizziness 
in 1968, there is no evidence of dizziness until 1978 
approximately 10 years after the veteran separated from 
service.  The Board recognizes that the veteran indicated 
that he had been experiencing dizziness since service and 
that he believed that the disability was related to service.  
The veteran is certainly competent to describe the symptoms 
that the he experiences.  Grottveit v. Brown, supra, see 
Savage v. Brown, 10 Vet. App. 488.  However, the veteran is 
not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that a relationship exists 
between his claimed disability and military service cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  This requires a medical opinion.  However, the 
veteran has not submitted competent medical evidence linking 
the dizziness (vertigo) to service.  Therefore, the Board 
finds that the veteran's claim is not well grounded.  



ORDER

The claim for service connection for left ear hearing loss is 
reopened and granted.  

The claim for service connection for dizziness is reopened.  

Service connection for dizziness is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

